Citation Nr: 1218864	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  05-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connation for bilateral pes planus.

4.  Entitlement to service connection for degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to April 1972.  The Veteran then had military service in the United States Army Reserves (USAR) from July 1981 to October 2000, with periods of active and inactive duty for training.  His active duty for training (ACDUTRA) included from May 6 to May 19, 1995, July 22 to August 2, 1996, May 31 to June 14, 1997, June 13 to June 27, 1998, June 12 to June 26, 1999, May 31 to June 2, 2000, and from June 10 to June 18, 2000.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2005, the Veteran testified during a personal hearing before a decision review officer (DRO) and, in October 2007, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge (Board hearing).  Both hearings were conducted via videoconference and transcripts of the hearings are of record. 

In September 2008, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case was then returned to the Board for appellate disposition.  

Upon reviewing the claims folder, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the service member's claim for service connection for degenerative disc disease.  This occurred in September 2011.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2011); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion was obtained and is included in the claims folder for review.  It is noted that the Veteran, along with his representative, were given the opportunity to provide any comments with respect to the opinion and those comments have also been included in the claims folder for review.

The RO certified this appeal to the Board in May 2010.  Subsequently, additional lay and medical evidence was added to the record.  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in January 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the probative medical and other evidence of record demonstrates that his currently diagnosed tinnitus cannot be dissociated from the acoustic trauma to which he was exposed during his active military service. 

2.  Bilateral hearing loss was noted at the time the Veteran entered the Army Reserve, and the objective medical evidence clearly and unmistakably establishes that his bilateral hearing loss existed prior to his examination, acceptance, and enrollment into the Army Reserve.

3.  Giving the Veteran the benefit of the doubt, his pre-existing bilateral hearing loss was permanently worsened during active Reserve service.

4.  Bilateral pes planus was noted at the time the Veteran entered the Army Reserve, and the objective medical evidence clearly and unmistakably establishes that his bilateral pes planus existed prior to his examination, acceptance, and enrollment into the Army Reserve.

5.  Giving the Veteran the benefit of the doubt, his pre-existing bilateral pes planus was permanently worsened by his active Reserve military service.

6.  The objective and credible medical and other evidence of record preponderates against a finding that degenerative disc disease had its onset during or is otherwise related to the Veteran's active service, nor was arthritis manifested to a compensable degree within one year of discharge from active service. 

7.  Degenerative disc disease was noted at the time the Veteran entered the Army Reserve, and the objective medical evidence clearly and unmistakably establishes that his degenerative disc disease existed prior to his examination, acceptance, and enrollment into the Army Reserve.

8.  The competent and probative medical evidence of record clearly and unmistakably preponderates against a finding that the preexisting degenerative disc disease was permanently aggravated by the Veteran's Army Reserve military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinnitus was incurred during his military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011)); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2011).

2.  Resolving doubt in the Veteran's favor, bilateral hearing loss was incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

3.  Resolving doubt in the Veteran's favor, bilateral pes planus was incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2011).

4.  Degenerative disc disease was not incurred in or aggravated by the Veteran's active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  Degenerative disc disease preexisted the Veteran's Army Reserves military service, and was not aggravated during such service.  38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1153, 5103-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform a veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, this Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that the pertinent disorders were related to the Veteran's active duty would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).  They have not identified any prejudice in the conduct of the Board hearing.

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disorder; (3) a connection between a veteran's active military service and the disorder; (4) degree of the disorder; and, (5) effective date of the disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the United States Court of Appeals for Veterans Claims (Court) take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2) (West 2002).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.   

Letters sent to the Veteran in January 2002 and November 2008 addressed all of the notice elements listed under 38 C.F.R. § 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The November 2008 letter also complied with the Dingess requirements (specifically, how disability ratings and effective dates are assigned).  19 Vet. App. at 473.

The Board notes that the Veteran was not provided with the November 2008 letter prior to the initial RO adjudication of his claims in August 2003.  However, after he was provided with the letter, his claims were readjudicated.  Thus, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  His post-service VA and private treatment records have been obtained, to the extent available.  His STRs from his period of active duty and his service in the Army Reserve have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  Additionally, the Veteran's Virtual VA records were reviewed and considered in preparing this decision.  The Veteran was also afforded the opportunity to present testimony at two hearings - a DRO hearing in November 2005 and a Board hearing in October 2007.  Furthermore, the Veteran has been afforded VA examinations and examiners rendered medical opinions for all of his claims.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the Veteran nor his representative has identified any additional existing, outstanding evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the Board finds that there has been substantial compliance with its September 2008 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  

Here, following the Board's September 2008 remand, the record indicates that the AMC sent the Veteran a letter in November 2008, requesting the name of the Army Reserve unit from which he was recently discharged.  The letter also asked him for the names and addresses of all medical providers with whom he recently sought treatment.  The letter also provided the Veteran with a VA Form 21-4142, so that VA could obtain the treatment records from the Veteran's private medical provider in Pittston, Pennsylvania.  The AMC then obtained the treatment records from this private medical provider.  

The AMC then determined the Veteran's dates of service in the Army Reserve, including his ACDUTRA and inactive duty for training and (INACDUTRA) dates.  The AMC also obtained and associated with the record all available STRs from his Reserve service.  The AMC scheduled the Veteran for the requested VA medical examinations in November 2009.  Finally, the AMC readjudicated the claims, as requested, in the March 2010 SSOC.  

When the claims file was returned to the Board in September 2011, the Board found the examination pertaining to the Veteran's claim for service connection for degenerative disc disease to be incomplete based on the remand directives.  Therefore, the Board obtained the VHA medical opinion, discussed supra.  The Board has reviewed the medical expert opinion, and finds that it satisfies the initial remand directives for the degenerative disc disease examination.  The medical opinion is associated with the claims file, and the Veteran had the opportunity to review and comment on this opinion.  Thus, based on the foregoing, the Board finds that there has been substantial compliance with the mandates of the Board's Remand.  See Stegall, 11 Vet. App. at 268 (finding that a remand by the Board confers on the veteran the right to compliance with the Board's remand orders).

II. Service Connection

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active duty or ACDUTRA, or for a disorder resulting from an injury incurred during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1100, 1110, 1131 (West 2002 & Supp. 2011).  ACDUTRA includes full-time duty performed for training purposes by members of the Reserve.  INACDUTRA includes duty required approximately two days a month.

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown during the military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required where a disorder during the military service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as organic disease of the nervous system, including sensorineural hearing loss, and arthritis, may be presumed to have been incurred during the active military service if manifested to a compensable degree (of at least 10-percent disabling) within one year of separation from active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for military service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such military service.  38 U.S.C.A. § 1111.  Only such disorders as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted the military service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

If a preexisting disorder is "noted" on entering the military service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in the disorder during the military service.  If the veteran meets that burden and shows that an increase in the disorder occurred, then the burden shifts to the government to show that any increase was due to the natural progress of the disease.  Compare 70 Fed. Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)) with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The proof that a particular disability was aggravated during ACDUTRA may be established only by direct evidence.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  The presumption of aggravation is not applied to persons whose claims are based on a period of ACDUTRA.  Id.  Where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable, if the claimant has achieved "veteran" status during a prior period of military service.  Id.  Veteran status is defined in the regulations as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  See 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  In other words, in a claim based on a period of active duty, the veteran must initially establish only that a preexisting disorder worsened during the period of active duty and, at that point, the veteran has the benefit of the presumption of aggravation.  

With respect to a claim for aggravation of a preexisting disorder during ACDUTRA (or INACDUTRA) however, because the "active military, naval, or air service" that, under 38 U.S.C.A. § 1153, is a prerequisite for benefits based on a theory of aggravation requires the aggravation to occur "in [the] line of duty" (38 U.S.C.A. § 101(24)(B)), the application of 38 U.S.C.A. § 101(24)(B) requires direct evidence both that a worsening of the disorder occurred during a period of ACDUTRA and that the worsening was caused by a period of ACDUTRA.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as having back pain, tinnitus, a broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of audiologic and orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

The Board also notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. Tinnitus

The Veteran claims that he was exposed to acoustic trauma during his active duty or, in the alternative, that his tinnitus was aggravated during his Reserve military service.  

Here, a current diagnosis has been established.  On VA examination in November 2009, the Veteran was diagnosed with tinnitus.  Thus, the Veteran has satisfied the first requirement of service connection.

Regarding an in-service incurrence, his STRs are devoid of any complaints of or treatment for tinnitus.  During his November 2009 VA examination, the Veteran reported that during his basic training in 1970, an explosion simulator went off within close proximity to him.  The Veteran stated that this incident caused his ears to ring for one day, but he did not seek medical attention.  The Veteran also reported being exposed to excessive noise from generators, truck engines, helicopter engines, and heavy equipment during his military service.  The Veteran's Report of Transfer or Discharge (DD Form-214) documents that his military occupational specialty (MOS) was as petroleum supply specialist.  

The Veteran submitted an article regarding his MOS, which describes that one of his duties was to supervise aircraft refueling and defueling operations.  The noises that the Veteran claims he was exposed to are consistent with his MOS.  Thus, the Board finds that the Veteran account of his exposure to acoustic trauma is not inconsistent with the circumstances of his service and he was exposed to excessive noise during his active military service.

Regarding a nexus between the Veteran's current tinnitus and his presumed noise exposure, in a January 2004 signed statement, Dr. G.L.K., his treating physician, opined that the Veteran's tinnitus was caused by heavy acoustic trauma during his active duty in Vietnam and as a Reservist.  The physician reasoned that this type of hearing disability was a slow progression occurring from repetitive acoustic trauma.  The Dr. G.L.K. noted that the Veteran was exposed to acoustic trauma, including loud gunshots on rifle ranges and explosive sounds on confidence courses, during his active military service.  The Veteran also reported being exposed to loud generators and trucks during his Reservist career.  The physician determined that all of this noise had a profound effect on the Veteran's hearing.  The physician stated that the Veteran was not exposed to any significant acoustic trauma in his other work activities and avocations.  

In March 2007, a VA audiologist, following a physical examination of the Veteran and a review of the claims file, opined that it was less likely as not that the Veteran's tinnitus was incurred by his active military service, and instead through his civilian occupational and recreational noise exposure between 1972 and 1981.  The VA examiner reasoned that the Veteran's hearing was noted as normal at the time of his active duty military separation examination.  

In November 2009, the Veteran was afforded another VA audiological examination.  The examiner did not provide any medical opinions regarding the Veteran's tinnitus. 

In this instance, there is both positive and negative evidence concerning whether the Veteran's tinnitus was directly incurred during his military service, to include his ACDUTRA and INACDUTRA service. 

Regarding the negative evidence, the March 2007 VA examiner opined that the Veteran's tinnitus began following his period of active duty, but before his Reserves military service began in 1995.  However, tinnitus was not noted on the Veteran's April 1972 active duty separation examination.  Tinnitus was also not documented on his US Army Reserve entrance examination in May 1981.  There has been no clear and unmistakable evidence demonstrating that the Veteran's tinnitus existed before his acceptance and enrollment into his ACDUTRA and INACDUTRA service.  The VA examiner's opinion does not rise to the level of clear and unmistakable evidence.  Thus, the presumption of soundness applies to the Veteran.  At the time of his Reserves military service, the Veteran is presumed to have been without tinnitus.  38 U.S.C.A. § 1111.

Further, as previously mentioned, the Veteran is presumed to have been exposed to excessive noise during his ACDUTRA and INACDUTRA periods of the Army Reserve.

The claims file only contains one medical opinion regarding the Veteran's tinnitus and his Reserve military service.  In January 2004, the Veteran's private physician linked the Veteran's tinnitus to his presumed noise exposure during his Reserves military service.  The private medical opinion is not only well-reasoned, but is also based on a physical examination of the Veteran and shows a complete consideration of the pertinent facts, as recited by the Veteran. 

Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported onset of his tinnitus, persuades the Board that the Veteran's current tinnitus is at least in equipoise as to whether it is related to his Reserve service.  Accordingly, the Board resolves all doubt in the Veteran's favor and concludes that service connection for tinnitus in order.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303, 3.304; Gilbert, 1 Vet. App. at 49.  As such, his service connection claim for tinnitus is granted.
B. Bilateral Hearing Loss

As noted, the Veteran claims that he was exposed to acoustic trauma during his active duty, or, in the alternative, that his bilateral hearing loss was aggravated during his Reserve military service.  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that a veteran exhibited hearing loss during his active military service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. at 159.

Here, the Veteran has sufficient hearing loss to be considered an actual disability by VA standards.  38 C.F.R. § 3.385.  This was confirmed at his November 2009 VA examination, where the Veteran demonstrated auditory thresholds greater than 26 decibels for three of the frequencies (2000, 3000, and 4000 Hertz).  Thus, the Veteran has satisfied the first requirement of service connection.

Clear and unmistakable evidence also shows that the Veteran's current bilateral hearing loss pre-existed his Army Reserve military service.  When the Veteran was examined for separation from the active military service in April 1972, bilateral hearing loss was not note.  However, when examined for enlistment into the US Army Reserve, in May 1981, he was noted to have bilateral defective hearing at 4000 hertz.  

Additionally, in March 2007, a VA audiologist opined that the Veteran's bilateral hearing loss was incurred by his civilian occupational and recreational noise exposure between 1972 and 1981.  At the November 2009 VA examination, following clinical evaluation of the Veteran and a review of his medical records, the VA examiner determined that the Veteran's bilateral hearing loss began on May 8, 1981 - the date of his US Army Reserve enlistment examination.  There are no medical opinions to the contrary.  Therefore, the Board finds that the evidence of record contains clear and unmistakable evidence that the Veteran's current bilateral hearing loss pre-existed his 1981 entry into the Army Reserve.  38 U.S.C.A. § 1153.  

As the presumption of aggravation does not apply, the evidence must establish aggravation of the Veteran's bilateral hearing loss during a period of ACDUTRA or INACDUTRA in the Army Reserve.  38 U.S.C.A. §§ 1111, 1153.  Here, the presumption of aggravation does not apply to the Veteran because the Veteran achieved "veteran" status during his initial period of active duty.  38 U.S.C.A. § 1153; Smith, 24 Vet. App. at 48.  Thus, the burden is on the Veteran to establish direct evidence both that a worsening of his bilateral hearing loss occurred during a period of ACDUTRA or INACDUTRA, and that the worsening was caused by a period of ACDUTRA or INACDUTRA.  Id.

The Board will first address the requirement of evidence that a worsening of his bilateral hearing loss occurred during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 1153.

Audiometric testing at the time of the Veteran's pre-induction Army Reserve physical examination in May 1981 revealed impaired hearing.  The measure of puretone threshold levels, in decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
55
65
LEFT
5
5
5
45
50

Audiometric testing at a January 1985 physical examination revealed that the Veteran's hearing had worsened since the last examination.  The measure of puretone threshold levels, in decibels, at the noted frequencies was:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
55
75
LEFT
15
15
10
55
55

Audiometric testing at an October 1989 physical examination revealed that the Veteran's hearing had worsened since the last examination.  The measure of puretone threshold levels, in decibels, at the noted frequencies was:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
40
55
75
LEFT
15
5
5
50
50

Audiometric testing at a July 1993 physical examination revealed that the Veteran's hearing had worsened since the last examination.  The measure of puretone threshold levels, in decibels, at the noted frequencies was:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
50
65
80
LEFT
0
5
20
55
65

The Board acknowledges that these examinations did not take place during an actual period of ACDUTRA or INACDUTRA.  However, these Army Reserve examinations would appear to demonstrate a consistent pattern of the Veteran's bilateral hearing loss worsening over the twenty year career of his Army Reserve service.  38 U.S.C.A. § 1153.  

However, at his November 2009 VA examination, the Veteran reported that he was exposed to excessive noise from generators, truck engines, helicopter engines, and heavy equipment during his Reserves military service.  The Veteran's DD Form-214 documents that his MOS was as petroleum supply specialist.  The Veteran submitted an article regarding his MOS, which describes that one of his duties was to supervise aircraft refueling and defueling operations.  Based on this information, the Board finds the Veteran's lay statements regarding the worsening of his bilateral hearing loss to be both competent and credible.  Davidson v. Shinseki, 581 F.3d at 1313; Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Thus, based on the Veteran's competent and credible lay evidence and the audiometric evaluations from his Army Reserve, the Board finds that the first requirement of aggravation, regarding a worsening of his bilateral hearing loss during a period of ACDUTRA or INACDUTRA has been satisfied.  38 U.S.C.A. § 1153.   

The Board will now address the second requirement regarding whether this worsening was caused by the Veteran's periods of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 1153.  

Specifically, in his January 2004 statement, Dr. G.L.K., the Veteran's treating physician opined that the Veteran's hearing loss was caused by heavy acoustic trauma during his military service as a Reservist. 

In November 2009, the Veteran was afforded a VA audiological examination.  The VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that "it is at least as likely as not" that the Veteran's bilateral hearing loss was "aggravated by his Reservist activities with significant noise exposures noted beyond 1981, as evidenced by the subsequent audiometric examinations which documented the slow progression in his bilateral hearing loss."

These medical opinions are not only well-reasoned, but are also based on physical examinations of the Veteran and show consideration of the pertinent facts.  

There are no probative negative nexus opinions of record.  No medical opinion was provided at the January 2002 VA audiological examination.  At the March 2007 VA audiological examination, the examiner only provided a medical opinion concerning direct service connection but did not apply the correct legal standard regarding aggravation of a preexisting disability in providing the medical opinion.  38 U.S.C.A. §§ 1111, 1153.  Thus, the Board finds this medical opinion to be inadequate. 

Therefore, the Board finds that the second requirement of aggravation, regarding whether this worsening was caused by the Veteran's periods of ACDUTRA or INACUTRA has also been satisfied.  38 U.S.C.A. § 1153.   

The positive evidence of record, combined with the Veteran's lay statements regarding the reported onset of his bilateral hearing loss, persuades the Board that the Veteran's current bilateral hearing loss was aggravated by his periods of ACDUTRA and INACDUTRA in the Army Reserve.  Accordingly, the Board resolves all doubt in the Veteran's favor and concludes that service connection for bilateral hearing loss is in order.  38 U.S.C.A. §§ 101, 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303, 3.304; Gilbert, 1 Vet. App. at 49.  As such, his service connection claim for bilateral hearing loss is granted.

C. Pes Planus

The Veteran claims that his bilateral pes planus was aggravated during his military service in the Army Reserve.  

A current diagnosis has been established.  On VA examination in November 2009, the Veteran was diagnosed with bilateral pes planus.  Thus, the Veteran has satisfied the first requirement of service connection.

Clear and unmistakable evidence also shows that the Veteran's current pes planus pre-existed his Reserve military service.  When the Veteran was examined for separation from the active military service in April 1972, pes planus was not noted on the separation examination.  However, when examined for enlistment into the US Army Reserve in May 1981, he was noted to have mild asymptomatic pes planus.  

During his October 2007 Board hearing, the Veteran testified that he first noticed his pes planus in 1981.  

In November 2009, the Veteran was afforded a VA examination.  The VA examiner, following a review of the claims file and clinical evaluation, determined that the Veteran's pes planus began as early as December 1969, as recited by the Veteran at the examination.  There are no medical opinions to the contrary.  Therefore, the Board finds that the evidence of record contains clear and unmistakable evidence that the Veteran's current pes planus at least pre-existed his Reserve military service.  38 U.S.C.A. § 1111.

As the presumption of aggravation does not apply, the evidence must establish aggravation of the Veteran's bilateral pes planus during ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1153.  Here, the presumption of aggravation does not apply to the Veteran because the Veteran achieved "veteran" status during his initial period of active duty.  38 U.S.C.A. § 1153; Smith, 24 Vet. App. at 48.  Thus, the burden is on the Veteran to establish direct evidence both that a worsening of his pes planus occurred during a period of ACDUTRA or INACDUTRA, and that the worsening was caused by a period of ACDUTRA or INACDUTRA.  Id.

The Board will first address the requirement of whether a worsening of his bilateral pes planus during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 1153.  

At the Veteran's US Army Reserve enlistment examination in May 1981, he was noted to have mild asymptomatic pes planus.  Pes planus was not documented in the Veteran's January 1985, October 1989, and July 1993 military examinations or Reports of Medical History (in connection with the examinations).  There is no further documentation of pes planus in the Veteran's Reserve records.

Following the Veteran's US Army Reserve service, at the November 2009 VA examination, the examiner determined that he could not definitely state whether there was a permanent increase in the Veteran's pes planus beyond the natural progress of the disorder without "resorting to mere speculation."  Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, service and post service VA and non-VA medical records and examination reports, and the medical literature reviewed in forming the speculative medical opinion.  

Thus, there are no probative medical opinions of record regarding whether the Veteran's bilateral pes planus was permanently worsened during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 1153.  

However, at his November 2009 VA examination, the Veteran stated that he participated in prolonged marching and running during his Reserves military service, which aggravated his pes planus.  Further, at his October 2007 Board hearing, the Veteran testified that his military occupation was an extremely physical job that required heavy items being loaded and unloaded.  The Veteran suggested that these tasks may have worsened his pes planus.  The Veteran's DD Form-214 documents that his MOS was a petroleum supply specialist.  The Veteran submitted an article regarding his MOS, which provides a petroleum supply specialist with a "physical demands rating of very heavy."  Based on this information, the Board finds the Veteran's lay statements regarding the worsening of his pes planus to be both competent and credible.  Davidson v. Shinseki, 581 F.3d at 1313; Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d at 1335.

Thus, based on the Veteran's competent and credible lay evidence, the Board finds that the first requirement of aggravation, regarding a worsening of his bilateral pes planus during a period of ACDUTRA and INACDUTRA, has been satisfied.  38 U.S.C.A. § 1153.   

The Board will now address the second requirement of whether this worsening was caused by the Veteran's ACDUTRA and INACDUTRA periods.  38 U.S.C.A. 
§ 1153.  

Specifically, at a January 2002 VA examination, the VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that "[i]t is as likely as not that the service-connected activities contributed to the intermittent exacerbation of the pain in his feet."

In his January 2004 statement, Dr. G.L.K., the Veteran's treating physician, opined that the Veteran's pes planus was aggravated during his military service as a Reservist.  Dr. G.L.K. reasoned that the Veteran endured 20 years of marching, physical training (PT), and truck driving that "caused the patient significant pain and aggravated his pes planus."  The physician also based his opinion on a physical examination of the Veteran's feet.

In November 2009, the VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that it was "at least as likely as not (50/50 probability)" that the Veteran's pes planus was "permanently aggravated" by his truck duties in the Army Reserve.

These medical opinions are not only well-reasoned, but are also based on physical examinations of the Veteran, and show a complete consideration of the pertinent facts.  

There are no adequate, negative nexus opinions of record.  In April 2007, a VA podiatrist, following a review of the claims file, opined that the Veteran's pes planus was "at least as likely as not, not service-connected."  The VA examiner provided no rationale for this opinion and did not consider whether a preexisting disorder worsened in service.  38 U.S.C.A. §§ 1111, 1153.  Thus, the Board finds this medical opinion to be inadequate. 

Therefore, the Board finds that the second requirement of aggravation, regarding whether this worsening was caused by the Veteran's periods of ACDUTRA and INACDUTRA service has also been satisfied.  38 U.S.C.A. § 1153.  

The positive evidence of record, combined with the Veteran's lay statements regarding the reported onset of his pes planus, persuades the Board that the Veteran's current pes planus was aggravated by his periods of ACDUTRA and INACDUTRA in the Army Reserve.  Accordingly, the Board resolves all doubt in the Veteran's favor and concludes that service connection for pes planus is in order.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304; Gilbert, 1 Vet. App. at 49.  As such, his service connection claim for pes planus is granted.


D. Degenerative Disc Disease

The Veteran asserts that he has degenerative disc disease that is related to his military service, to include his service in the Army Reserve.

Here, a current diagnosis has been established.  On VA examination in November 2009, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  Thus, the Veteran has satisfied the first requirement of service connection.

The Board will first address direct service connection.

The Veteran served on active duty from January 1970 to April 1972.  His STRs contain no complaints of or treatment for his spine.  At his April 1972 military separation examination, his spine was reported as normal.  

Post-service, the Veteran was first treated for his spine in November 1994, according to a private magnetic resonance image (MRI) report that showed degenerative disc changes at L3-4 and L4-5.  

A May 7, 1995 Reserve service treatment record reflects the Veteran's complaint of low back pain and a notation regarding a history of chronic back problems since December 1994 with a herniated disc at L4/L5.

The Veteran left the active military service in 1972, and did not complain of symptoms until almost twenty-five years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service, which resulted in any chronic or persistent disorder).  

Specifically, at the January 2002 VA examination, the VA examiner diagnosed the Veteran with probable degenerative disk disease at L4-5.  Following a review of the claims file and a physical examination of the Veteran, the examiner opined that it was as likely as not that the Veteran's service-connected duties contributed to the exacerbation of his back disorder.  The examiner did not provide any rationale for this opinion.

In his January 2004 written opinion, Dr. G.L.K., the Veteran's treating physician since 1994, opined that the Veteran's back pain was incurred "because of or aggravated by his duties as a soldier."  According to Dr. G.L.K., the Veteran's disc disease and resultant pain was aggravated and/or reactivated by, in pertinent part, his duties as a soldier in Vietnam.  In Dr. G.L.K.'s opinion, it was more likely than not that the Veteran's current back pain and lumbosacral disc disease was the same diagnosis as was diagnosed in 1995.  

In April 2007, a VA physician reviewed the Veteran's medical records and noted only one comment of back pain (in May 1995 - following the active duty discharge).  This VA examiner determined that, unless there were further records indicating an injury occurring during the active duty, there was no indication of a back problem occurring during the active duty.  Thus, the examiner concluded that it was not as likely as not that the Veteran's back problems were related to his period of active duty.

In March 2009, Dr. J.C., the Veteran's treating private physician, submitted a medical opinion to the effect that he could not say if the Veteran's degenerative disc disease was occurred in or aggravated by his military service.

In the November 2009 VA examination report, the examiner opined that the Veteran's degenerative disc disease was not caused by or a result of his active military service, but was at least as likely as not aggravated by his military duties in Vietnam.  The rationale for the examiner's opinion was his expertise and Dr. G.L.K.'s note.

Due to the conflicting medical evidence of record, as discussed above, the Board sought an opinion from a VA medical expert as to whether it was as likely as not that the Veteran had degenerative disc disease that had its clinical onset in active service or was otherwise related to his military service.  In November 2011, an orthopedic/neurospine medical specialist from a VA medical center (VAMC) in Florida, reviewed the Veteran's medical records and responded to the Board's request.  The medical expert opined that "[i]t is not as likely as not that the Veteran's diagnosed degenerative disc disease is related to his active duty."  

The VAMC physician reasoned that the records consisted of MRI findings showing degenerative disc changes at L3-4 and L4-5.  The physician noted that the file contained a May 7, 1995, assertion that the Veteran had a herniated disc at L4-5; however, he pointed out that the basis of this statement, and the records supporting this statement, were not documented in the file.  Thus, the Veteran's only diagnosis was degenerative disc disease.  The physician stated that degenerative disc disease is an "age-related phenomenon that has poor correlation with identifiable risk factors."  He explained that degenerative disc disease was a "progressive condition for which no scientifically demonstratable environmental variable has been shown to have significant impact."  The physician stated that, "[w]hile it is possible that the wear and tear from service may have 'contributed' to the degenerative disc disease, we know from the literature that it is not a major contributor."  He cited to recent medical literature to support these assertions.

The November 2011 medical expert also considered and weighed the other medical opinions of record in forming his opinion.  

In reference to the January 2002 VA examination report, the VHA medical expert concurred with the Board that a sufficient rationale was not provided to bolster the opinions provided.

In reference to the January 2004 opinion from Dr. G.L.K., the VHA expert stated that he did not know the scientific basis for the opinion.  He also pointed to the fact that heavy labor is not found by the medical literature to correlate to a significant degree with degenerative disc disease, as claimed by Dr. G.L.K.  The VHA medical expert stated that, while heavy labor can be associated with low back pain, this does not prove that it causes a permanent injury.  Furthermore, the VA medical specialist pointed to the fact that, as the Veteran's treating physician, Dr. G.L.K., may be biased in his opinion and not employing scientific methods in reaching his conclusion. 

In reference to the April 2007 VA examination report, the VHA medical expert stated that he agreed with the VA examiner that there was no allegation of a specific injury by the Veteran.  Thus, in providing a medical opinion, one is left to the question as to whether the time and activity during the military service, in and of itself, was enough to contribute to the degenerative disc disease and back pain.  Similar to the April 2009 VA examiner, the VHA medical expert found that there was no scientific evidence substantiating this type of incurrence.

In reference to the November 2009 VA examination report, the VHA medical expert stated that he did not know the rationale for the opinion or the credentials of the expert.  The VHA medical expert pointed to the fact that the VA examiner attributed his opinion to that of Dr. G.L.K., which the VHA medical expert pointed out he had discussed above.

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for degenerative disc disease is not warranted. 

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis that the Court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493. 

The Board therefore places greater weight on the VHA opinion that finds that degenerative disc disease did not have its onset during active service, than on the January 2004 and November 2009 opinions rendered by Dr. G.L.K. and a VA examiner, respectively, to the effect that the Veteran's military service aggravated the his disc disease.  See Owens v. Brown, 7 Vet. App. at 433 (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. at 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"). But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VHA physician who provided the written opinion in November 2011.  This medical specialist had the opportunity to review all the Veteran's medical records regarding the diagnosis of degenerative disc disease.  According to the VHA physician, MRI findings showed degenerative disc changes at L3-4 and L4-5.  The physician noted that the file contained a May 7, 1995, assertion that the Veteran had a herniated disc at L4-5; however, he pointed out that the basis of this statement, and the records supporting this statement, were not documented in the file.  Thus, the Veteran's only diagnosis was degenerative disc disease.  The physician stated that degenerative disc disease is an "age-related phenomenon that has poor correlation with identifiable risk factors."  He explained that degenerative disc disease was a "progressive condition for which no scientifically demonstratable environmental variable has been shown to have significant impact."  The physician stated that, "[w]hile it is possible that the wear and tear from service may have 'contributed' to the degenerative disc disease, we know from the literature that it is not a major contributor."  He cited to recent medical literature to support these opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  His opinion is entirely consistent with that of the April 2007 VA examiner.

As to the January 2004 and November 2009 opinions of Dr. G.L.K. and the VA examiner, respectively, who opined that the Veteran's degenerative disc disease was at least as likely as not aggravated by his military duties, the Board finds that, given the scope and depth of the VHA examiner's expertise and rationale, his opinion carries more weight than that of Dr. G.L.K. and the November 2009 VA examiner.

Notably, the November 2009 VA examiner did not provide any rationale for his medical opinion other than his expertise and Dr. G.L.K.'s opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 295.  Thus, the Board finds the November 2009 VA examination to be of little probative value.  

Dr. G.L.K. stated that the Veteran's current degenerative disc disease was the same disorder that was initially diagnosed in 1995.  Thus, the physician inherently recognized that the disorder was not incurred during the Veteran's period of active duty from January 1970 to April 1972.  The November 2009 VA examiner cited to his "expertise" and Dr. G.L.K.'s January 2004 private medical opinion.  Given that the Board has determined the low probative value of Dr. G.L.K.'s opinion, the November 2009 opinion does not provide an adequate basis on which the Board may rely to grant the Veteran's claim.

The Board is persuaded that the VHA examiner's opinion is most persuasive in that this physician, with expertise in orthopedics/neurosurgery, reviewed all the Veteran's medical records and provided a rationale for his opinion.  See Prejean v. West, Wray v. Brown, supra. 

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have degenerative disc disease related to his period of active military.

In contrast, the opinion provided by the VHA physician was not equivocal, vague, or ambiguous in rendering its conclusions.  The VHA physician provided sound reasoning in his analysis of the situation.  He cited to the recent medical literature to support his conclusions.  The medical specialist reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  

Thus, the opinions of Dr. G.L.K. and the November 2009 VA examiner are accorded less weight than that of the VHA examiner.  Accordingly, the preponderance of the evidence of record is against the claim of entitlement to service connection for degenerative disc disease.  In short, a clear preponderance of the evidence is against a finding that the Veteran's degenerative disc disease was present during or otherwise related to active military service and it is not due to a service-connected disability. 

The Board has also considered the lay statements of record, including a February 2009 buddy statement and the Veteran's testimony at during his DRO and Board hearings as well as his March 2012 written statement.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of a disorder or symptoms of a disorder that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; see Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the existence of a disorder even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  The Veteran is competent to state that he experienced back pain during his active duty.  Yet, to the extent that the Veteran is asserting that the disorder on appeal has been continuously symptomatic since his military discharge, this is not reliable evidence.  He did not complain of symptoms or seek treatment for this disorder until over 20 years after his active duty discharge, as documented in the treatment records in the claims file.  Furthermore, any claim of continuity of symptoms is less probative than the 1972 active duty separation examination, which showed that his spine was normal.  

A layperson, however, is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a current disability has been incurred in active service or caused or aggravated by another disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran and his friend are competent to report what comes to them through their senses, they do not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain or tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claim for service connection for degenerative disc disease on a directive basis, and his claim must be denied. 

The Veteran also contends, in his August 2001 claim, that he aggravated his back disorder during his military service in the Army Reserve.  In oral and written statements, he maintains that his back disorder was not caused by his active military service, but, rather, was aggravated, by his Reservist duties prior to his November 1994 diagnosis and, further contends that he was placed on light duty after advising clinicians of his diagnosed back disorder in May 1995. 

In this regard, clear and unmistakable evidence shows that the Veteran's current degenerative disc disease pre-existed his first period of ACDUTRA service in the Army Reserve.  STRs show that, from April 1972 through July 1993, clinicians found the Veteran's spine was normal and he denied having arthritis or "recurrent back pain."  

At the Veteran's US Army Reserve enlistment examination in May 1981, his spine was normal.  But, the evidence shows that, in November 1994, results of the private MRI of the Veteran's spine included an impression of degenerative disc changes at L3-4 and L4-5.  Following these results, the Veteran entered his first period of ACDUTRA service in the Reserve in May 1995.  Additionally, the November 2009 VA examiner determined that the Veteran's degenerative disc disease began in 1999, based on the Veteran's statements at the examination.  There are no medical opinions to the contrary.  Therefore, the Board finds that the evidence of record contains clear and unmistakable evidence that the Veteran's current degenerative disc disease pre-existed his first period of ACDUTRA service in the Army Reserve.  38 U.S.C.A. § 1111.

As the presumption of aggravation does not apply, the evidence must establish aggravation of the Veteran's degenerative disc disease during an ACDUTRA or INACDUTRA period of the Army Reserve.  38 U.S.C.A. §§ 1111, 1153.  Here, the presumption of aggravation does not apply to the Veteran because the Veteran achieved "veteran" status during his initial period of active duty.  38 U.S.C.A. § 1153; Smith, 24 Vet. App. at 48.  Thus, the burden is on the Veteran to establish direct evidence both that a worsening of his degenerative disc disease occurred during a period of ACDUTRA or INACDUTRA, and that the worsening was caused by a period of ACDUTRA or INACDUTRA.  Id.

The Board will first address the requirement of whether a worsening of his degenerative disc disease occurred during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. § 1153.

There are two notations in the Army Reserve STRs regarding the Veteran's back.  Both records are dated on May 7, 1995, and document a back disorder.  A clinician noted that the Veteran had a herniated disc at L4-L5 and chronic back problems since December 1994 (and prior to his May 1995 entry into his first ACDUTRA period), which precluded heavy lifting and strenuous activity.  

At his October 2007 Board hearing, the Veteran testified that his military occupation was an extremely physical job that required heavy items being loaded and unloaded.  The Veteran suggested that these tasks may have worsened his degenerative disc disease.  The Veteran's DD Form-214 documents that his MOS as a petroleum supply specialist.  The article he submitted regarding his MOS provides a petroleum supply specialist with a "physical demands rating of very heavy."  

The only medical opinion of record concerning a worsening of the Veteran's degenerative disc disease during an ACDUTRA and INACDUTRA period of his Army Reserve service is that of the November 2011 VHA medical specialist.  In this regard, the VHA medical expert concluded that there was no evidence that the increase of the Veteran's degenerative disc disease was beyond what would be considered the natural progression of the disorder.  He stated that there was no evidence of any occurrence during the Army Reserve that was beyond the natural progress of the disorder.  In other words, the degenerative disc disease did not permanently worsen during any of the Veteran's ACDUTRA and INACDUTRA periods of Army Reserve service.  The medical expert explained that there was no evidence in the medical literature that flare-ups of low back pain, which may occur following exertion of other triggering events, result in a permanent change in the patient's condition. 

This medical opinion is supported by the fact that the Veteran was in the Army Reserve for almost twenty years and yet his STRs only contain two notations (from the same date) regarding his low back pain.  This evidence would hardly seem to represent a permanent worsening of his degenerative disc disease.

Regarding the worsening of the Veteran's degenerative disc disease, there are no other medical opinions of records.  There are medical opinions of record regarding whether the Veteran's degenerative disc disease was aggravated by his Reserve military service.  However, as previously mentioned, the aggravation presumption does not apply to the Veteran.  38 U.S.C.A. § 1153; Smith, 24 Vet. App. at 48.  Therefore, the first requirement of a worsening of the disorder during a period of ACDUTRA or INACDUTRA must first be satisfied.  Once this requirement is satisfied, then the inquiry regarding causation of this worsening is addressed.  However, in this case, the probative and credible medical evidence of record clearly documents that the worsening requirement is not met.  Absent objective medical evidence of a worsening of the pre-exisiting back disorder, the Board does not need to address the second requirement regarding aggravation (i.e., causation).  Thus, the Board finds that the first requirement of aggravation, regarding whether a worsening of his degenerative disc disease occurred during an ACDUTRA or INACDUTRA period, has not been satisfied.  38 U.S.C.A. § 1153.

The Board therefore concludes that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted by clear and unmistakable evidence demonstrating that the Veteran's degenerative disc disease preexisted his first period of ACDUTRA or INACDUTRA service in the Army Reserve, and was not aggravated by such service.  38 U.S.C.A. § 1153.

In forming its decision, the Board has also considered the lay statements of record, including a February 2009 buddy statement and the Veteran's testimony at DRO and Board hearings and his March 2012 written statement.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of a disorder or symptoms of a disorder that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; see Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the existence of a disorder even when not corroborated by contemporaneous medical evidence).  However, while the Veteran is competent to offer this testimony, the Board does not find it to be credible.  The Veteran is competent to state that he experienced back pain during his Army Reserves service.  Yet, to the extent that the Veteran is asserting that his Army Reserve service permanently worsened his degenerative disc disease beyond the natural progress of the disorder, this is not reliable evidence.  The Veteran only complained of back pain on one occasion during his almost 20 years in the Army Reserves.  Furthermore, the only medical opinion of record regarding a worsening of this disorder does not support the Veteran's assertions.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple disorder, such as back pain, he is not competent to provide evidence as to more complex medical questions, such as the etiology of his degenerative disc disease.  See Woehlaert, 21 Vet. App. at 456.  The Veteran is capable of claiming that he has problems; however, as a layperson, he is generally not capable of opining on matters requiring medical knowledge.  Routen, 10 Vet. App. at 186; see Bostain, 11 Vet. App. at 127. 

While the Veteran maintains that his back disorder was aggravated during a period of ACDUTRA or INACDUTRA, as a layperson, he has not been shown to be capable of making medical conclusions.  Thus, his statements regarding causation are not competent.  Espiritu, 2 Vet. App. at 495.  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno, 6 Vet. App. at 469.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for degenerative disc disease, on a direct basis and on an aggravation basis.  Gilbert, 1 Vet. App. at 49.  The claim is denied. 





CONTINUED ON NEXT PAGE





ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted, on the basis of aggravation.

Service connection for bilateral pes planus is granted, on the basis of aggravation.

Service connection for degenerative disc disease is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


